Citation Nr: 1424234	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-29 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Charles L. Holsworth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The appellant's service records disclose that he was a member of the United States Navy Reserve for approximately 6 years and was discharged in 1976.  His DD Form 214 reflects that he had a period of active duty for training (ACDUTRA) from September 17, 1970 to June 12, 1971, with eight months and 26 days of "net service this period," and two months and five days of "other service."  His DD Form 214 shows that he had no "active service." 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to nonservice-connected pension benefits. 

In March 2011 the appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ).  The transcript of this hearing is of record.  In conjunction with the hearing, the appellant submitted additional evidence accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

In May 2011, the Board issued a decision denying the appellant's claim. The appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court issued a Memorandum Decision that vacated the May 2011 Board decision and remanded the matter for further development.

In January 2014, the Board granted a motion of extension of time, allowing the appellant until April 14, 2014, to submit evidence.  However, no additional evidence has been received.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant maintains that his DD Form 214 contains incorrect information, and that he does have qualifying active service for purposes of entitlement to VA pension benefits.  Specifically, he asserts that he had unaccounted for periods of ACDUTRA during his period of Reserve service through 1976, and that he served in a "4x10" program that included active service.  He reports that he was on active duty from the end of a training course on February 11, 1971, to the beginning of another training course on May 8, 1971.  He also reports that a Transfers and Receipts document, which shows that he was transferred on February 11, 1971, to a Naval Hospital, incorrectly lists the purpose of the transfer as "on the job training" rather than "active duty."

In the November 2012 memorandum decision, the Court determined that VA has not satisfied its duty to assist the appellant in verifying his service, particularly in light of the submission of the Transfers and Receipts document, which identifies the authority for which the appellant was transferred to the Naval Hospital where he contends he performed active service.  Thus, remand is necessary for further efforts to verify the appellant's service.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate steps to verify the appellant's report of active duty service, and to locate his complete service personnel records and any service treatment records,  to include, but not limited to, (1) submitting all appropriate requests to the NPRC; (2) contacting the appropriate National Guard or Reserve components; and, (3) contacting DFAS and requesting a search for any records demonstrating that the appellant earned pay during the period from September 1970 to July 1976, in any capacity for a Navy Reserve component (with specific attention to the period from February 1971 to May 1971), and, if possible, to identify the dates the pay covered and what type of duty (i.e., whether active duty, ACDUTRA, or INACDUTRA).  
 
Additionally, efforts should be made to obtain "COMNAVRESTRACOMINST 1130.17M" to confirm whether the appellant's service at the Naval Hospital in 1971 was "active service" or "on the job training."

All actions to obtain the requested information should be documented fully in the claims file.

3.  After undertaking any other needed development, the AOJ should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



